917 So.2d 964 (2005)
Andrew WARNER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-2155.
District Court of Appeal of Florida, Fifth District.
December 27, 2005.
James S. Purdy, Public Defender, and Allison Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Causey, 503 So.2d 321 (Fla.1987).
PLEUS, C.J., SHARP, W., and MONACO, JJ., concur.